* Head-note by CLARK, J.
The Code, § 685, provides that "any conveyance of its property, whether absolutely or upon condition, in trust or by way of mortgage, executed by any corporation, shall be void and of no effect as to the creditors of said corporation existing prior to or at the time of the execution of said deed," provided such creditors shall commence proceedings to enforce the claims against said corporation within sixty days after the registration of such conveyance. It is not controverted here that the defendant, as Sheriff, seized the property of the corporation under valid executions against it, which were already in his hands when the mortgage under which plaintiff claims was executed. The statute is explicit, and the power of the Legislature to enact it is unquestioned. The argument ab inconvenienti was forcibly presented by the (140) appellant's counsel. That is a matter which addresses itself to *Page 135 
the legislative department and not to the Courts. It is sufficient for us to say, "Ita scripta est lex." The Court below properly held the mortgage void as to executions in defendant's hands.
Affirmed.
Cited: Blalock v. Mfg. Co., 110 N.C. 105; Barcello v. Hapgood,118 N.C. 731; Bank v. Bank, 127 N.C. 434; Buchanan v.Hedden, 169 N.C. 223.